Opinion by
Henderson, J.,
The plaintiff set forth in his complaint two causes of action: cruelty, and indignities to the person. The conduct producing the results complained of is charged to have been statements in regard to the respondent made in his presence and to other persons relating to his physical condition; the respondent’s state of health and *5that of one of their children, because of that condition; her ill-tempered deportment; her extravagant habits and her conduct in bringing legal proceedings against him. The examination of the witnesses on the respective sides and the exhibits introduced fill two volumes containing more than 800 pages; there are thirty-three assignments of error relating to the merits of the case and to the action of the court in the admission or rejection of evidence. It is obvious that a discussion of the testimony in detail is impracticable nor is it to the interest of the litigants that it be repeated or made more conspicuous. It relates principally to the relations of the parties after there had been a separation for about seven years following a decree for a divorce a mensa et thoro obtained by the respondent in the state of Michigan, where the parties were then domiciled. The court is criticised for having admitted evidence for the respondent relating to the conduct of the complainant during their residence in Michigan, it appearing that there was a reconciliation shortly before the parties again took up their residence in Pennsylvania. This criticism will be seen to be not well founded when the evidence of the complainant is considered, for the case in chief covers conduct of the respondent in Michigan as well as in Pennsylvania and made relevant to some extent conversations and actions concerning the parties while they were out of this state. Moreover, the defense alleged cruelty and indignities to the person on the part of the complainant after the renewal of their marital relations in Tioga county, and the evidence of what occurred before the separation was admissible to throw light on the character of the complainant’s conduct during the time when he alleges he was suffering from the cruelty and indignities of the respondent. The evidence was admissible in defense to show a connected course of conduct inconsistent with the assertion of the complainant that his wife was the aggressor and he the injured party. _ If he committed acts of indignity or *6cruelty in Michigan and the same course of conduct was continued after the parties united again the evidence of the complainant’s conduct in Michigan was relevant if it tended to show that his conduct in Pennsylvania was but a renewal of that which he had previously exhibited. The complainant admits that he sought a reconciliation in Pennsylvania where his wife was then living and acknowledged that he had been in the wrong. This acknowledgment he says had reference to his desertion of his wife at Sault Ste. Marie but that it did not admit acts of cruelty or indignity. The respondent alleges that it covered a course of conduct which had led to the partial divorce which she obtained in Michigan. The evidence offered by the complainant relates largely to conversations of his wife with different persons in which she charged him with having communicated an infec-' tious disease to her and with having had sexual relations with other women and to the charge that she was extravagant in the management of the household and in the purchase and disposal of wearing apparel and articles of jewelry. The evidence as might be expected is quite contradictory, much of what is charged is explained by the respondent in a reasonable way and the principal allegations are specifically denied. Corroborations of the complainant are met by counter-corroborations of the respondent, and from the mass of evidence the learned trial judge reached the conclusion that the complainant was not free from blame and had not made out such a case as entitled him to a divorce. We are not convinced after a careful examination of all of the evidence and a consideration of the arguments presented to us that the court was in error in this respect. There is much evidence not successfully answered that the complainant struck the respondent at different times; that he gave way to a violent temper and exceeded the bounds of decorum in his treatment of his wife. The latter evidently exhibited spirit and resentment and the domestic situation was at times distressing, but we are *7unable to conclude from the evidence that the respondent contributed more than her proportion to the unhappy situation. That she spent a larger sum of money than the complainant’s financial situation justified is probably true, but the complainant was also extravagant and a considerable part of that which he attributes to his wife as extravagance was his own voluntary outlay. Horses, automobiles, a yacht and other luxuries owned by him indicate his habit of living. He was only bound to provide for his family an amount proportionate to his income; if she asked for more he was at liberty to decline to pay. He had legal control of his domestic establishment and could fix reasonable limits to the cost of its maintenance. The fact is not to be overlooked, however, that his social standing, his personal and family connections and the quality of his house involved a considerable expense. No allegation is made against the respondent that she inflicted physical injury on the complainant nor is any implication made against her personal character. Her talk and her extravagance furnish the foundation of the case against her. These are not sufficient in the face of the evidence, not inconsiderable in volume and specific details, showing that if she has subjected the complainant to mental distress and financial inconvenience she has had much to endure on her part which would be competent evidence in a proceeding by her for divorce for cruelty and indignities to the person. Without going into the case at length but in the light of all of the evidence we do not find sufficient warrant for a different judgment from that found by the court below. The numerous exceptions relating to the admission of testimony and the cross-examination of the respondent do not call for special discussion. We-have considered them all carefully and are of the opinion that none of them can be sustained. They relate to features of the testimony which do not affect the main question and to the discretion of the court as to the limit of cross-examination. The thirty-*8second assignment relating to the refusal to admit certain letters in the handwriting of third persons was clearly correct. It was of no consequence that they had been shown to the respondent so far as the admissibility of the papers was concerned. Equally incompetent was the Clark letter referred to in the thirty-third assignment. Declarations of the writer were not available as evidence against the respondent.
The decree is affirmed.